DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 10/10/2022 to prosecute the invention of Group I, including claims 1-10. Other Groups, including claims 11-20 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuratani et al. (U. S. Pat. No. - 6,754,358).
	Regarding claim 1, Kuratani et al. disclose a microphone assembly (11), comprising: a substrate (16); an acoustic transducer (13) disposed on the substrate, the acoustic transducer configured to generate an electrical signal responsive to an acoustic signal; an integrated circuit (14) disposed on the substrate and electrically coupled to the acoustic transducer; and an enclosure (Fig. 1) disposed on the substrate, the enclosure comprising: a main body, and a sidewall  (Fig. 1) projecting axially from outer edges of the main body towards the substrate and contacting the substrate such that an internal volume is defined between the enclosure and the substrate; and an insulating layer (packaging material, conductive wires 15a/b/c embedded within) insert molded on an inner surface of the enclosure such that the insulating layer is not disposed on a portion of the sidewall proximate to the substrate (Fig. 1) as claimed.
	Regarding claim 2, Kuratani et al. further disclose the microphone assembly, wherein a surface of the insulating layer is in continuous contact with a corresponding surface of the enclosure (Fig. 1).
	Regarding claim 9, Kuratani et al. further disclose the microphone assembly, comprising a shielding material (12) disposed on at least an outer surface of the enclosure that is opposite the inner surface (Fig. 1).
	Regarding claim 10, Kuratani et al. further disclose the microphone assembly, wherein the shielding material (12) is also disposed on the portion of the sidewall that is proximate to the substrate (Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuratani et al. (U. S. Pat. No. - 6,754,358).
Regarding claims 5-6, Kuratani et al. may not specially teach a liquid crystal polymer as claimed. Since providing suitable packaging material for a microphone assembly is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable packaging material, such as containing liquid crystal polymer, for the microphone assembly taught by Kuratani et al., in order to effectively and efficiently manufacture the microphone assembly.
Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651